Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/23/2020 has been entered.  Claims 1, 8 and 15 have been amended.  No claims have been added or cancelled.  Claims 1, 7-8 and 14-17 are still pending in this application, with claim 1, 8 and 15 being independent. 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant submits that the combination of Kaneko in view of Zhang does not specifically show the newly-added claim limitation “wherein the switch devices of the network are connected to the switch devices of the clustered service prior to the inserting and the rearranging”.
However, the Examiner disagrees with the Applicant and asserts that the combination of Kaneko in view of Zhang still teaches the newly-added claim limitations.
Examiner submits that the newly-added claim limitations “wherein the switch devices of the network are connected to the switch devices of the clustered service prior to the inserting and the rearranging” are taught at least in Par. 0073-0074 of Kaneko.  Briefly, these paragraphs details the different tables used in the network configuration of Figure 1 with respect to the addition and updating/re-arranging of the network configuration of Figures 8-9.  These tables 
Given the current rejections and having the additional reasoning as provided above, the combination of Kaneko in view of Zhang teaches the claimed invention as presented in claim 1.
Regarding claims 7-8 and 14-17, Applicant submits the same arguments as already presented with respect to claim 1.  Thus, the Examiner applies the same reasoning as already presented with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2014/0321460; hereinafter Kaneko) in view of Zhang et al. (US 2017/0230197; hereinafter Zhang).
Regarding claim 1, Kaneko shows a method (Figures 8-9 shows a method performed by the system shown in Figure 1.) of expanding a clustered service, comprising: 
inserting a network layer, comprising multiple switch devices, between a switch device of a network and a switch device of a clustered service (Figure 1 and 8; Par. 0054-0056; noted among the switches 2 coupled to the computers 3, SW2a and SW2d are node-accommodating switches, and SW2b and SW2c that are switches present between arbitrary two node-accommodating switches are aggregation switches.); 
rearranging connections of the switch device of the network and the switch device of the clustered service to form a multi-chassis link aggregation group (MC-LAG) (Figure 1 and 8; Par. 0054-0056; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance 
wherein the switch devices of the network are connected to the switch devices of the clustered service prior to the inserting and the rearranging (Figures 8-9; Par. 0073-0074; noted the network configuration is grasped by reading a redundant configuration management table 2102 showing a relationship of coupling between the maintenance candidate switch 31 and the redundant branch switch 36, a redundant group management table 2103 showing a relationship of coupling between the maintenance candidate switches 31 within the same redundant group 30, a switch characteristic management table 2104 showing the presence or absence of the transmission and reception processing independent control function and a switch coupling policy management table 2105 showing a coupling policy (the active system or the standby system) for the uplink ports of the redundant branch switch 36.  This network configuration information is utilized in the methods performed at least in Figures 8-9.  In this instance, although one of the aggregation switches is considered a redundant switch to be added/inserted into the network, this the redundant switch is considered coupled to the network based on the information provided in the tables utilized and just needs to be activated.); and 
maintaining data traffic during the inserting the network layer and the rearranging the connections (Figure 1; Par. 0089-0092, 0158; noted data communications is maintained during the method of communication path switching.  Path switches/reconfiguration is performed to prevent communication interruption between the networks.). 

However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows a plurality of devices in the network/clustered service (Figure 1 shows a system employing MC-LAG technology and having a plurality of devices in the network/clustered service.).
In view of the above, having the system of Kaneko, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the system of Kaneko as taught by Zhang, in order to provide motivation for implementing packet transmission in a network that combines an overlay network technology and a link aggregation technology to improve network performance (Par. 0005-0006 of Zhang).
Regarding claim 7, modified Kaneko shows wherein: the rearranging the connections comprises connecting switch devices of the network layer to the switch devices of the network (Kaneko: Figure 1 and 8; Par. 0054-0056; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically regard a plurality of paths 35A and 35B coupled to a plurality of computers 3 as one path.  Par.  Par. 0102-0106 and Figure 9 further shows the reconfiguration of ports and their respective connections for the method of communication path switching.), and the switch devices of the clustered service in a LAG (link aggregation group) configuration; and the maintaining the 
Regarding claim 8, Kaneko shows a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor (Figure 3A shows a switch to include instructions stored in memory and executed by a CPU to perform the methods in Figures 8-9.), cause the processor to perform a method comprising: 
inserting a network layer, comprising multiple switch devices, between a switch device of a network and a switch device of a clustered service (Figure 1 and 8; Par. 0054-0056; noted among the switches 2 coupled to the computers 3, SW2a and SW2d are node-accommodating switches, and SW2b and SW2c that are switches present between arbitrary two node-accommodating switches are aggregation switches.); 
rearranging connections of the switch device of the network and the switch device of the clustered service to form a multi-chassis link aggregation group (MC-LAG) (Figure 1 and 8; Par. 0054-0056; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically 
wherein the switch devices of the network are connected to the switch devices of the clustered service prior to the inserting and the rearranging (Figures 8-9; Par. 0073-0074; noted the network configuration is grasped by reading a redundant configuration management table 2102 showing a relationship of coupling between the maintenance candidate switch 31 and the redundant branch switch 36, a redundant group management table 2103 showing a relationship of coupling between the maintenance candidate switches 31 within the same redundant group 30, a switch characteristic management table 2104 showing the presence or absence of the transmission and reception processing independent control function and a switch coupling policy management table 2105 showing a coupling policy (the active system or the standby system) for the uplink ports of the redundant branch switch 36.  This network configuration information is utilized in the methods performed at least in Figures 8-9.  In this instance, although one of the aggregation switches is considered a redundant switch to be added/inserted into the network, this the redundant switch is considered coupled to the network based on the information provided in the tables utilized and just needs to be activated.); and 
maintaining data traffic during the inserting the network layer and the rearranging the connections (Figure 1; Par. 0089-0092, 0158; noted data communications is maintained during the method of communication path switching.  Path switches/reconfiguration is performed to prevent communication interruption between the networks.). 

However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows a plurality of devices in the network/clustered service (Figure 1 shows a system employing MC-LAG technology and having a plurality of devices in the network/clustered service.).
In view of the above, having the system of Kaneko, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the system of Kaneko as taught by Zhang, in order to provide motivation for implementing packet transmission in a network that combines an overlay network technology and a link aggregation technology to improve network performance (Par. 0005-0006 of Zhang).
Regarding claim 14, this claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Regarding claim 15, Kaneko shows an expandable clustered service (Figures 1-2 shows an expandable clustered service performing the method shown in Figures 8-9.), comprising: 
a plurality of service nodes, network connectable and each having one or more processors (Figures 1-2; noted computers 3.); 
switch device configurable to couple to a network (Figure 1-2 shows SW 2a coupled to a network.), switch device coupled to the plurality of service nodes (Figures 1-2 shows SW 2d coupled to another network that includes part of the computers 3.), and switch devices configurable to couple to the network switch devices and the plurality of service nodes switch 
the switch device of the network, the switch device of the service nodes and the switch devices coupled to the network switch devices and the plurality of service nodes switch devices configurable to perform a method comprising: inserting a network layer, comprising multiple switch devices, between a switch device of a network and a switch device of a clustered service (Figure 1 and 8; Par. 0054-0056; noted among the switches 2 coupled to the computers 3, SW2a and SW2d are node-accommodating switches, and SW2b and SW2c that are switches present between arbitrary two node-accommodating switches are aggregation switches.); 
rearranging connections of the switch device of the network and the switch device of the clustered service to form a multi-chassis link aggregation group (MC-LAG) (Figure 1 and 8; Par. 0054-0056; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically regard a plurality of paths 35A and 35B coupled to a plurality of computers 3 as one path.  Par.  Par. 0102-0106 and Figure 9 further shows the reconfiguration of ports and their respective connections for the method of communication path switching.); 
wherein the switch devices of the network are connected to the switch devices of the clustered service prior to the inserting and the rearranging (Figures 8-9; Par. 0073-0074; noted the network configuration is grasped by reading a redundant configuration management table 2102 showing a relationship of coupling between the maintenance candidate switch 31 and the 
maintaining data traffic during the inserting the network layer and the rearranging the connections (Figure 1; Par. 0089-0092, 0158; noted data communications is maintained during the method of communication path switching.  Path switches/reconfiguration is performed to prevent communication interruption between the networks.). 
Kaneko shows all of the elements including the switch device of the network and the switch device on the clustered service, as discussed above.  Kaneko does not specifically show a plurality of devices in the network/clustered service.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows a plurality of devices in the network/clustered service (Figure 1 shows a system employing MC-LAG technology and having a plurality of devices in the network/clustered service.).
In view of the above, having the system of Kaneko, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the .

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Zhang and Sadana et al. (US 2017/0163473; hereinafter Sadana).
Regarding claim 16, modified Kaneko shows all of the elements except wherein: each of the switch devices of the network comprises a top of rack switch; each of the switch devices of the plurality of service nodes comprises a fabric module; each of the switch devices coupled to the network switch devices and the plurality of service nodes switch devices comprises an external fabric module; each of the plurality of service nodes comprises a storage node or a compute node; and the plurality of service nodes comprises a storage cluster, with data storage as the clustered service. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Sadana.  Specifically, Sadana shows each of the switch devices of the network comprises a top of rack switch; each of the switch devices of the plurality of service nodes comprises a fabric module; each of the switch devices coupled to the network switch devices and the plurality of service nodes switch devices comprises an external fabric module; each of the plurality of service nodes comprises a storage node or a compute node; and the plurality of service nodes comprises a storage cluster, with data storage as the clustered service (Figures 3-4; Par. 0038-0044; noted FIG. 3 is a block diagram of a layer-2 protocol fabric with MLAG 300 and  is arranged in a leaf/spine topology 302. While Link aggregation is shown at the spine level, MLAG may also be used at the leaf level to interconnect host devices to the network. In one 
In view of the above, having the system of Kaneko, then given the well-established teaching of Sadana, it would have been obvious at the time of filing the application to modify the system of Kaneko as taught by Sadana, in order to provide motivation for network elements in an MLAG configuration can determine peer status via a network management system in communication with network elements within the network system in order to avoid network congestion or network errors due to forwarding loops (Par. 0023-0024 of Sadana)
Regarding claim 17, modified Kaneko shows wherein the clustered service comprises one of software as a service, storage as a service (Sadana: Figures 3-4; Par. 0038-0044; noted the aggregated spine network elements connect to a set of leaf network elements 308A-D, which may be Top of Rack (ToR) switches, or other network elements that terminate connections for hosts, storage, and other service nodes.) clustered servers for media access, clustered servers for movies, or clustered servers for social media. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200314692 A1 – is directed to a method and system entail the maintaining and synchronization of link aggregation group (LAG) tables tied to a pair of LAG ports instantiated on a network element directly connected to a pair of peer linking service devices. Network traffic (i.e., MAC frames) arriving at the network element, from a first host and intended for a second host (e.g., indicative of a first direction of the network traffic), may be steered towards one of the pair of service devices based on hashing of information included in a received MAC frame in conjunction with the LAG table tied to the LAG port (of the pair of LAG ports) that which received the MAC frame.
US 10778567 B1 – is directed an apparatus including a set of ports and a processor operatively coupled to each port of the set of ports. A port from the set of ports can be associated with a port of a multi-chassis aggregate (MCAE) interface and a virtual local area network (VLAN).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413